EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Shigeta (50,398) on April 23, 2021.

The application has been amended as follows: 

1 – 20. (Cancelled)	

21.	(Previously Presented) A method for processing by a system, comprising:
transmitting communication data to a plurality of computing devices each associated with a different user identity, the communication data causing individual computing devices of the plurality of computing devices to display a first user interface arrangement displaying a rendering of a plurality of video streams; 
determining that a subset of computing devices of the plurality of computing devices are co-located based on positioning data indicating a location of individual devices of the subset of computing devices; and 
in response to determining that the subset of computing devices of the plurality of computing devices, each associated with different user identities, are co-located, selecting an individual computing device from the subset of computing devices to operate as a primary device, selecting at least one other computing device to operate as a secondary device, 
transmitting updated communication data to the at least one other computing device  of the subset of computing devices each associated with different user identities, 
transmitting the communication data to the primary device causing the primary device to maintain the first user interface arrangement displaying the rendering of the plurality of video streams in the individual computing device from the subset of computing devices to operate as the primary device. 

22.	(Previously Presented) The method of claim 21, wherein the positioning data comprises at least one of data defining a GPS position, data defining a Bluetooth signal strength, data defining a Wi-Fi triangulation, data defining an ultrasound watermarking, or data defining a characteristic of a near field communication signal.

23.	(Previously Presented) The method of claim 21, wherein the subset of computing devices of the plurality of computing devices are determined to be co-located in response to determining that the subset of computing devices are within a threshold distance of one other using the positioning data.

24.	(Previously Presented) The method of claim 21, wherein the subset of computing devices of the plurality of computing devices are determined to be co-located in response to determining that the subset of computing devices are concurrently within a threshold distance of one other.

25.	(Previously Presented) The method of claim 21, further
causing at least one computing device of the plurality of computing devices to generate an audio signal;
causing other computing device of the plurality of computing devices to detect the audio signal; and


26.	(Previously Presented) The method of claim 21, the determining that the subset of the computing devices of the plurality of computing devices are co-located in response to a detection of an audio signal conflict, wherein the audio signal conflict includes at least audio interference signals or audio feedback signals between the subset of the computing devices. 

27.	(Previously Presented) The method of claim 21, wherein the primary device is a first computing device of the subset of the computing devices to join a communication session. 

28.	(Previously Presented) A method for processing by a system, comprising:
transmitting communication data to a plurality of computing devices each associated with a different user identity, the communication data causing individual computing of the plurality of computing devices to display a first user interface arrangement comprising a first set of selectable control elements;
determining that a subset of computing devices of the plurality of computing devices are co-located based on positioning data indicating a location of individual devices of the subset of computing devices; and
in response to determining that the subset of computing devices of the plurality of computing devices, each associated with different user identities, are co-located, selecting an individual computing device from the subset of computing devices to operate as a primary device, selecting at least one other computing device to operate as a secondary device, 
transmitting the communication data to the individual computing device causing the individual computing device to operate as the primary device and to continue displaying the first user interface arrangement comprising the first set of selectable control elements, and 
transmitting updated communication data to the at least one other computing device of the subset of computing devices each associated with different user identities, the updated communication data causing the at least one other computing device to operate as the 

29.	(Previously Presented) The method of claim 28, wherein the positioning data comprises at least one of data defining a GPS position, data defining a Bluetooth signal strength, data defining a Wi-Fi triangulation, data defining an ultrasound watermarking, or data defining a characteristic of a near field communication signal.

30.	(Previously Presented) The method of claim 28, wherein the subset of computing devices of the plurality of computing devices are determined to be co-located in response to determining that the subset of computing devices are within a threshold distance of one other using the positioning data.

31.	(Previously Presented) The method of claim 28, further comprising:
causing at least one computing device of the plurality of computing devices to generate an audio signal;
causing other computing device of the plurality of computing devices to detect the audio signal; and
determining that the subset of the computing devices of the plurality of computing devices are co-located in response to the other computing device of the plurality of computing devices detecting the audio signal. 

32.	(Previously Presented) The method of claim 28, the determining that the subset of the computing devices of the plurality of computing devices are co-located in response to a detection of an audio signal conflict, wherein the audio signal conflict includes at least audio interference signals or audio feedback signals between the subset of the computing devices. 

33.	(Previously Presented) The method of claim 28, wherein the subset of computing devices of the plurality of computing devices are determined to be co-located in response to 

34.	(Previously Presented) The method of claim 28, wherein the first set of selectable control elements controls a state of a communication session between the subset of the computing devices. 

35.	(Previously Presented) The method of claim 28, wherein the second set of selectable control elements control sharing of content between the subset of the computing devices. 

36.	(Amended) A computer storage media 
transmit communication data to a plurality of computing devices each associated with a different user identity, the communication data causing individual computing devices of the plurality of computing devices to display a first user interface arrangement displaying a rendering of a plurality of video streams; 
determine that a subset of computing devices of the plurality of computing devices are co-located based on positioning data indicating a location of individual devices of the subset of computing devices; and
in response to determining that the subset of computing devices of the plurality of computing devices, each associated with different user identities, are co-located, select an individual computing device from the subset of computing devices to operate as a primary device, select at least one other computing device to operate as a secondary device, 
transmit updated communication data to the at least one other computing device  of the subset of computing devices each associated with different user identities, the updated communication data causing the at least one other computing device to operate as the secondary device and replace the first user interface arrangement displaying the rendering of the plurality of video streams with a second user interface arrangement displaying at least one stream selected from the plurality of video streams.

37.	(Amended) The computer storage media 

38.	(Amended) The computer storage media 

39.	(Amended) The computer storage media 

40.	(Amended) The computer storage media 
cause at least one computing device of the plurality of computing devices to generate an audio signal;
cause other computing device of the plurality of computing devices to detect the audio signal; and
determine that the subset of the computing devices of the plurality of computing devices are co-located in response to the other computing device of the plurality of computing devices detecting the audio signal. 


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 28 and 36 teach the distinct features of joining co-located devices each associated with different user identities into teleconferencing sessions, by selecting a primary device from the co-located devices to display a first interface/stream, and displaying a second interface/steam on the other secondary devices in conjunction with all other limitations.  The closest prior arts Virolainen and Zhang disclose modifying teleconference sessions based upon co-located devices, but do not explicitly disclose joining co-located devices each associated with different user identities into teleconferencing sessions, by selecting a primary device from the co-located devices to display a first interface/stream, and displaying a second interface/steam on the other secondary devices.  Therefore, Claims 21-40 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is being considered by the examiner.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 16, 2021